Title: Thomas Jefferson to Nicholas H. Lewis, 27 June 1819
From: Jefferson, Thomas
To: Lewis, Nicholas H.


          
             Sunday June 27. 19.
          
          Th: Jefferson left with mr Davenport yesterday a notice directed to mr Lewis of taking the deposition of John Coles at Fitch’s tavern in Milton between 9. & 11. aclock tomorrow morning. he hopes mr Lewis recieved the two copies, and that he will be so good as to return one of them by the bearer, with the acknolegement. he salutes him with friendship & respect.
        